Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE QUARTER ENDED JUNE 30, 2011 TABLE OF CONTENTS INTRODUCTION 1 CORE BUSINESS 1 OVERVIEW AND OBJECTIVES 2 OPERATING MINES AND DEVELOPMENT PROJECTS 3 EXPLORATION 6 MINERAL RESOURCES AND RESERVES 7 FINANCIAL REVIEW 9 FINANCIAL CONDITION, CASH FLOW, LIQUIDITY AND CAPITAL RESOURCES 12 INCOME TAXES 16 RELATED PARTY TRANSACTIONS 16 CRITICAL ACCOUNTING ESTIMATES 17 NON-IFRS PERFORMANCE MEASURES 17 DISCLOSURE CONTROLS AND PROCEDURES AND INTERNAL CONTROL OVER FINANCIAL REPORTING 20 OUTSTANDING SHARE DATA 20 FORWARD-LOOKING STATEMENTS 20 CAUTIONARY NOTE TO U.S. INVESTORS 21 GLOSSARY OF MINING TERMS 22 MANAGEMENT’S DISCUSSION AND ANALYSIS OF OPERATING RESULTS AND FINANCIAL CONDITION FOR THE QUARTER ENDED JUNE 30, 2011 All figures are in U.S. dollars unless otherwise indicated.Cautionary notes regarding forward-looking statements and estimates of inferred and measured and indicated resources to U.S. investors follow this Management’s Discussion and Analysis (“MD&A”). INTRODUCTION The following discussion and analysis of operating results and financial condition of Jaguar Mining Inc. (“Jaguar” or the “Company”) contained in this MD&A should be read in conjunction with the unaudited condensed interim consolidated financial statements of the Company and the notes thereto for the quarter ended June 30, 2011 and with the annual audited consolidated financial statements and the notes thereto of the Company for the years ended 2010 and 2009. The annual financial statements for the year ended December 31, 2010 are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). The interim financial statements for the quarter ended June 30, 2011 are prepared in accordance with IAS 34 under International Financial Reporting Standards (“IFRS”).As prescribed by the CICA Accounting Standards Board, the Company adopted the requirements of IFRS in its financial statements as of January 1, 2011, including the restatement of its opening balance sheet of January 1, 2010 and its quarter ended June 30, 2010 comparatives.The restatement of the Company’s comparative balances from those previously reported under Canadian GAAP to IFRS is fully explained and reconciled in note 11 of the Company’s June 30, 2011 condensed interim consolidated financial statements filed on SEDAR and EDGAR. The Company reports its financial statements in US dollars (“US$”), however a significant portion of the Company’s expenses are incurred in either Canadian dollars (“Cdn.$”) or Brazilian reais (“R$”). The discussion and analysis contained in this MD&A are as of August 10, 2011. CORE BUSINESS Jaguar is an Ontario chartered gold producer engaged in the acquisition, exploration, development and operation of gold producing properties in Brazil.The Company controls 38,220 hectares in the Iron Quadrangle mining district of Brazil, a prolific greenstone belt located near the city of Belo Horizonte in the state of Minas Gerais, which hosts the Company’s operating facilities.In addition, Jaguar holds mineral concessions totaling 166,513 hectares in the state of Maranhão, which hosts the Company’s Gurupi Project.The Company may consider the acquisition and subsequent exploration, development and operation of other gold properties, primarily focused in Brazil. Jaguar was formed in 2002.In 2004, the Company constructed and began operations of a small open pit mine, the Sabará operation.Sabará provided initial cash flow to enable Jaguar to develop its first underground mining operation, Turmalina, where construction of a processing facility was completed in 2006.In 2007, the Company completed the construction of its second underground mining operation and processing facility, Paciência.Since 2007, Jaguar has built four additional underground mines and completed construction of its third integrated processing facility, the Caeté Plant, which was commissioned in May 2010. The Company is currently producing gold at its Turmalina, Paciência and Caeté operations.In early 2011, the Company completed a feasibility study for its Gurupi Project, which is currently under pre-development. Jaguar’s senior management team is headquartered in the city of Belo Horizonte, close to the Company’s operating assets.The proximity of senior management to the operations allows for significant operating flexibility and oversight.The Company has also consolidated its corporate management, engineering, exploration, supply, logistics and maintenance teams into the same central location at its principal executive office in Belo Horizonte. As of June 30, 2011, the Company had 2,023 employees, 2,017 of which are based in Brazil.The remaining six employees are based in the Company’s administrative office in New Hampshire, USA. Jaguar is listed on the Toronto Stock Exchange and on the New York Stock Exchange under the symbol “JAG”. 1 OVERVIEW AND OBJECTIVES The Company intends to become a mid-tier gold producer with sustainable production of approximately 400,000 ounces of gold per year by 2013. At its southern operations in Minas Gerais, Jaguar has an estimated 3,768,280 ounces of measured and indicated gold mineral resources based on 29,264,890 tonnes at an average grade of 4.00 grams per tonne and 961,950 ounces of inferred gold mineral resources based on 6,930,970 tonnes at an average grade of 4.32 grams per tonne.Estimated proven and probable reserves, which are included in the above mentioned measured and indicated mineral resources, total 1,932,550 ounces of gold based on 16,987,040 tonnes at an average grade of 3.54 grams per tonne. At its Gurupi Project in northern Brazil, Jaguar has an estimated 2,518,170 ounces of indicated gold mineral resources based on 69,887,500 tonnes at an average grade of 1.12 grams per tonne and 616,630 ounces of inferred gold mineral resources based on 18,676,700 tonnes at an average grade of 1.03 grams per tonne.Estimated probable reserves, which are included in the above mentioned indicated mineral resources, total 2,327,930 ounces of gold based on 63,756,700 tonnes at an average grade of 1.14 grams per tonne. In total, Jaguar has an estimated 6,286,450 ounces of measured and indicated gold mineral resources based on 99,152,390 tonnes at an average grade of 1.97 grams per tonne and 1,578,580 ounces of inferred gold mineral resources based on 25,607,670 tonnes at an average grade of 1.92 grams per tonne.Estimated proven and probable reserves, which are included in the above mentioned measured and indicated mineral resources, total 4,260,480 ounces of gold based on 80,743,740 tonnes at an average grade of 1.64 grams per tonne. Most of Jaguar’s primary ore bodies and development targets remain open at depth and along strike.Through its intensive brownfield exploration programs, the Company continues to add gold resources to its mineral inventory at its operations in Minas Gerais and at the Gurupi Project. The Company’s objective is to enhance shareholder value by building, operating and expanding cost-effective and sustainable gold mines, by adding mineral resources and ore reserves to its existing mineral inventory and by pursuing accretive transactions to support the Company’s production targets.Management believes there is an opportunity to expand current operations beyond the present targets as additional resource potential in mineralized zones in close proximity to its existing mines are discovered and evaluated.The Company plans to achieve this objective by completing the development of its Gurupi Project and expanding overall production at its three underground operations. Jaguar’s well-developed infrastructure, resource base, experienced personnel and rigorous health, safety and environmental programs favorably position the Company to achieve sustainable growth. The Company believes that based on cash on hand and assumptions concerning production costs, foreign exchange rates, forward gold prices and available borrowing capability, cash flow generated by operations, debt, and other identified sources of capital is sufficient to finance its operations and expansions to execute on its plan. Although production for the quarter ended June 30, 2011 was impacted by mill issues at Caeté, Jaguar’s management believes its year-to-date operating results, mine improvements and new development are consistent with achieving 2011 production at the lower end of the guidancerange.During Q2 2011, Jaguar reduced future operational risks by securing labor union agreements for the next 12 months as well as securing power allocations for all operations through mid-2012.Jaguar also continued to expand and update its mining fleet, adding 14 LHD units and eight haul trucks and other essential pieces of equipment for its underground operations, which should lower execution risks through the remainder of 2011 and beyond. 2 OPERATING MINES AND DEVELOPMENT PROJECTS Production and Operating Performance The following tables set forth certain operating data for Turmalina, Paciência and Caeté for the three and six months ended June 30, 2011 and 2010. Quarter Ended June 30, 2011 Operating Data Ore Processed (t000) Feed grade (g/t) Plant Recovery rate (%) Production (ounces) Cash Operating cost/t Cash Operating cost/ounce Turmalina 90 % $ $ Paciência 92 % Caeté 86 % Total 89 % $ $ Six Months Ended June 30, 2011 Operating Data Ore Processed (t000) Feed grade (g/t) Plant Recovery rate (%) Production (ounces) Cash Operating cost/t Cash Operating cost/ounce Turmalina 90 % $ $ Paciência 93 % Caeté 87 % Total 90 % $ $ Quarter Ended June 30, 2010 Operating Data Ore Processed (t000) Feed grade (g/t) Plant Recovery rate (%) Production (ounces) Cash Operating cost/t Cash Operating cost/ounce Turmalina 85 % $ $ Paciência 93 % Caeté - Total 88 % $ $ Six Months Ended June 30, 2010 Operating Data Ore Processed (t000) Feed grade (g/t) Plant Recovery rate (%) Production (ounces) Cash Operating cost/t Cash Operating cost/ounce Turmalina 87 % $ $ Paciência 93 % Caeté - Total 89 % $ $ 3 During the quarter ended June 30, 2011, the Company produced a total of 40,257 ounces of gold at an average cash operating cost of $799 per ounce compared to 30,586 ounces at an average cash operating cost of $746 per ounce for the same period last year (See Non-IFRS Performance Measures). Jaguar’s established operations, Turmalina and Paciência, performed at or above targets in terms of gold production, grade and recoveries.The Caeté operation, which is still in ramp-up, was on plan in terms of mined tonnage but mechanical issues at its primary mill caused a setback in mill throughput and subsequently in gold output. During the six months ended June 30, 2011, the Company produced a total of 81,706 ounces of gold at an average cash operating cost of $763 per ounce compared to 61,810 ounces at an average cash operating cost of $671 per ounce during the same period last year (see Non-IFRS Performance Measures). The increase in gold production for the quarter and six months ended June 30, 2011 compared to the previous yearis primarily due to the Company’s new operation, Caeté, which was commissioned in May 2010. The increase in the Company’s average cash operating cost during the quarter ended June 30, 2011 as compared to the same period in 2010 was primarily the result of a stronger R$ against the US$. When compared to the quarter ended March 31, 2011, the average cash operating cost increased by 10%.Approximately 40% of this increase is associated with the further weakening of the US$ against the R$.The remaining 60% of the increase was due to (a) a mill outage at Caeté, (b) minor sequencing issues within the Roça Grande Mine, which resulted in lower than planned feed grades at Caeté and (c) increases in material and labor costs. Jaguar sold 40,184 ounces of gold at an average realized price of $1,507 per ounce in the quarter ended June 30, 2011 compared to 30,646 ounces of gold at an average realized price of $1,203 per ounce in the quarter ended June 30, 2010.Gold sales generated a cash operating margin of $708 per ounce for the quarter ended June 30, 2011 compared to a cash operating margin of $457 per ounce in the quarter ended June 30, 2010. Consolidated underground mine development totaled 6.1 kilometers for the quarter ended June 30, 2011, a new quarterly record for the Company. Turmalina As of 2011, the primary mining method utilized at Turmalina’s underground mine is “cut and fill” with paste fill.Ore produced at the Turmalina Mine is transported to the adjacent 1,800 tonnes per day (“tpd”) carbon-in-pulp (“CIP”) processing plant. During the quarter ended June 30, 2011, Turmalina produced 15,872 ounces of gold at an average cash operating cost of $800 per ounce compared to 15,869 ounces at an average cash operating cost of $788 per ounce during the quarter ended June 30, 2010.Ore processed during the quarter ended June 30, 2011 totaled 158,000 tonnes at an average feed grade of 3.30 grams per tonne.Turmalina performed in line with management’s operating plans for gold production, grade and recoveries during the quarter. Underground development at the Turmalina Mine totaled 2.1 kilometers during the quarter ended June 30, 2011. Paciência Paciência’s mining complex is composed of multiple underground operations that utilize the “cut and fill” mining method with a treated tailings backfill system.Ore produced from these mines is transported to the adjacent 1,800 tpd CIP processing plant (the “Paciência Plant”). During the quarter ended June 30, 2011, Paciência produced 12,263 ounces of gold at an average cash operating cost of $637 per ounce compared to 14,717 ounces at an average cash operating cost of $701 per ounce during the quarter ended June 30, 2010.Paciência performed in line with management’s operating plans for gold production, grade and recoveries during the quarter. 4 Ore processed during the quarter ended June 30, 2011 totaled 116,000 tonnes at an average feed grade of 3.39 grams per tonne. Combined underground development for the mines supplying the Paciência Plant totaled 2.2 kilometers during the quarter. Caeté Caeté’s mining complex has two underground mines (Roça Grande and Pilar) that primarily utilize the “cut and fill” mining method as well as some “sublevel stoping”.Ore produced from these mines is transported to the 2,200 tpd capacity CIP processing plant (the “Caeté Plant”) adjacent to the Roça Grande Mine.The Company declared commercial production at the Caeté Plant during the third quarter of 2010. During the quarter ended June 30, 2011, Caeté produced 12,122 ounces of gold at an average cash operating cost of $961 per ounce.Gold production and cash operating costs for the quarter were affected by mechanical issues at Caeté’s grinding mill as well as minor sequencing issues within the Roça Grande Mine, which resulted in lower than planned feed grades.Repairs to the mill were completed in early July. Ore processed during the quarter ended March 31, 2011 totaled 161,000 tonnes at an average feed grade of 2.83 grams per tonne. Underground development at the Pilar and Roça Grande mines totaled 1.8 kilometers during the quarter ended June 30, 2011. Sabará During the quarter ended June 30, 2011, the Sabará operation remained on care and maintenance.The Company continues to evaluate strategic alternatives for this idled operation. Gurupi Project The Company is continuing with the work necessary to obtain the appropriate environmental licenses for its wholly-owned Gurupi open pit mine development project located in the state of Maranhão in northern Brazil. During the quarter ended June 30, 2011, Jaguar obtained the Preliminary License (“LP”) for the Gurupi Project from SEMA, the environmental agency of the state of Maranhão.The granting of the LP represents a significant milestone for certifying that the Gurupi Project is environmentally feasible and socially accepted.This includes the required infrastructure, processing plant, water usage, tailings impoundment areas and related access and power supply for a five million tonnes per year open pit gold mining operation.The LP is a result of sustained efforts by Jaguar, which involved external consultants, baseline, environmental impact and technical studies, as well as a successful public hearing conducted by SEMA and involving all stakeholders. Subsequent to the receipt of the LP, the Company completed the detailed engineering required to obtain the Installation License (“LI”) for the Gurupi Project.Jaguar expects to obtain the LI during the third quarter of 2011. During the quarter ended June 30, 2011, the Brazilian Ministry of Mines and Energy approved the connection of the Gurupi Project power line to the federal 230 kV power line currently under construction.The Company believes this milestone will have a positive impact on power cost and reliability. During the quarter ended June 30, 2011, the Company also initiated a 30,000-meter drill program on targets in close proximity to the main ore bodies identified in the feasibility study.Based on existing drilling results from these nearby targets, management believes the mineral resource base for the Gurupi Project could significantly increase.Management estimates the cost of this additional program will total approximately $12 million, including infrastructure, development, drilling, metallurgical testing and technical analysis. See update below under Exploration - Northern Brazil. 5 Pedra Branca Project In March 2007, Jaguar entered into an earn-in agreement with Xstrata to explore the Pedra Branca Project in the State of Ceará in northeastern Brazil.This greenfield exploration project has mineral concessions totaling 51,568 hectares located in and around municipal areas with good infrastructure. Since 2007, Jaguar has been carrying out geological reconnaissance, trenching and soil geochemistry in the concession area, as well as conducting exploration drilling to test the continuity of the mineralization at depth and laterally. During 2010, Jaguar’s exploration effort on the Pedra Branca Project focused on detailing and prioritizing the previously identified large scale gold anomalies within the greater project area by means of soil sampling and close-spaced exploration trenches.A total of over 20,700 meters of trenches were excavated, mapped and sampled. Known gold mineralization occurrences are characterized by quartz veins, silicified hydrothermal alteration zones and/or rock strata of quartz-feldspar-muscovite composition measuring hundreds of meters along strike by 1 meter to 5 meters width across and grading roughly 1 g/t to 3 g/t of gold.Occasional bonanza gold grades (e.g.: 118 g/t Au) are encountered. The Company has identified a total of 18 mineralized zones at the Pedra Branca Project.These targets are characterized by continuity of mineralization and based on at least two successive trenching intercepts.Mineralization areas are typically 150 m2 to 1,250 m2 and average gold grades range from 0.8 g/t to 6.2 g/t. The overall discovery footprint area is of the order of 9,200 m2 with an average gold grade of 2.0 g/t. Among the 18 targets, the Coelho, Queimadas and Mirador high priority targets had previously been drilled, having returned drilling results and geological datasets considered technically sufficient for preliminary resource estimation reports. EXPLORATION Jaguar’s exploration activities during the quarter ended June 30, 2011 focused on the expansion of resources and reserves, laterally and at depth, on targets in and around existing operations.As stated above under Gurupi Project, Jaguar is also conducting a 30,000 m in-fill and exploratory drilling campaign at this Project, with a total of six drill rigs working around the clock. The table below presents a summary of the Company’s exploration drilling program during the quarter: Region Target Operation/Project Meters Drilled Drill Holes Southern Brazil Ore Bodies A and B Turmalina 3 Santa Isabel Mine Paciência 11 NW1 Target Paciência 16 Pilar Mine Caeté 16 Northern Brazil Cipoeiro Target Gurupi Project 14 Chega Tudo Target Gurupi Project 13 Total 73 Southern Brazil • Turmalina - Ore Bodies A and B:As part of a 5,800 meters mineral resource expansion drilling program to test the continuity at depth of the 60o dipping and NE-plunging mineralized structure, underground drilling was conducted from collar positions stationed along a 370 meters long exploration drift located on Mine Level 4, which is 370 meters above sea level (“asl”).The purpose of this program is to establish the continuity of the ore bodies at depth, down to 250 meters beneath currently known mineral resources. 6 • Paciência - Santa Isabel Mine and NW1 Target: The 3,000 meter deep-drilling program at the Santa Isabel Mine continued from the 530 meter long underground exploration drift developed on Mine Level 4 (775 meters asl).The aim of the program is to delineate a new ore resource panel at depth, down to 150 meters beneath the deepest know mineral resources.At the NW1 Target (Santa Isabel Mine NW extension), additional underground resource drilling, collared on Mine Level 2 (850 meters asl), was performed to in-fill and validate projected depth extensions of the mineralized structures currently being developed and prepared for mining. • Caeté - Pilar Mine: The 8,200 meter deep drilling campaign at the Pilar Mine was extended by another 800 meters of diamond drilling.Collar positions were located on a 200 meter long exploration drift on Mine Level 3 (545 meters asl) intended to establish the continuity of the 50o dipping, SSE plunging mineralized structure in an ore panel extending 300 meters beneath the deepest know resources. In all above mentioned targets, drilling results have confirmed the continuity of mineralized structures and mineral resources deposits, including locally high grade gold mineralization.During the first half of 2012, the Company intends to complete statement of resources for these targets. The Company also expects to complete a NI 43-101 compliant statement of resource technical report for its Faina and Pontal targets during the third quarter in 2011.Faina and Pontal are refractory ore deposits located near the Turmalina Mine. Northern Brazil (Gurupi Project) During the quarter ended June 30, 2011, a total of 3,548 meters of diamond drilling in 27 holes was completed by six diamond drill rigs operating in the Cipoeiro and Chega Tudo ore deposit areas.The initial goal is to upgrade inferred mineral resources to indicated mineral resources in the lateral and deeper portions of these known deposits as well as increase inferred mineral resources. Assay results of the first drill holes are expected in August 2011 for the Gurupi Project.Routine visual observation and geological logging of the diamond drill core intercepts demonstrates the lateral and depth continuity of the hydrothermal mineralization assemblage of quartz-sericite-pyrite alteration. Jaguar’s exploration team expects to report initial drill results in the third quarter of 2011.The current exploration campaign is expected to be finalized by early 2012. MINERAL RESOURCES AND RESERVES During the quarter ended June 30, 2011, the Company completed a NI 43-101 compliant technical report on a number of targets located within the Paciência and Caeté mining complexes (the “Multi-Target Report”).As a result, Jaguar updated its gold mineral resources and ore reserves inventory.The Multi-Target Report added 360,350 ounces of measured and indicated mineral resources and 130,900 ounces of inferred mineral resources to Jaguar’s mineral resources inventory, as detailed in the tables below. At its southern operations in Minas Gerais, Jaguar has an estimated 3,768,280 ounces of measured and indicated gold mineral resources based on 29,264,890 tonnes at an average grade of 4.00 grams per tonne and 961,950 ounces of inferred gold mineral resources based on 6,930,970 tonnes at an average grade of 4.32 grams per tonne.Estimated proven and probable reserves, which are included in the above mentioned measured and indicated mineral resources, total 1,932,550 ounces of gold based on 16,987,040 tonnes at an average grade of 3.54 grams per tonne. At its Gurupi Project in northern Brazil, Jaguar has an estimated 2,518,170 ounces of indicated gold mineral resources based on 69,887,500 tonnes at an average grade of 1.12 grams per tonne and 616,630 ounces of inferred gold mineral resources based on 18,676,700 tonnes at an average grade of 1.03 grams per tonne.Estimated probable reserves, which are included in the above mentioned indicated mineral resources, total 2,327,930 ounces of gold based on 63,756,700 tonnes at an average grade of 1.14 grams per tonne. 7 In total, Jaguar has an estimated 6,286,450 ounces of measured and indicated gold mineral resources based on 99,152,390 tonnes at an average grade of 1.97 grams per tonne and 1,578,580 ounces of inferred gold mineral resources based on 25,607,670 tonnes at an average grade of 1.92 grams per tonne.Estimated proven and probable reserves, which are included in the above mentioned measured and indicated mineral resources, total 4,260,480 ounces of gold based on 80,743,740 tonnes at an average grade of 1.64 grams per tonne. Ivan C. Machado, M.Sc., P.E., P.Eng. revised the Company’s mineral resources and reserves.Mr. Machado serves as Jaguar’s independent Qualified Person in accordance with NI 43-101. Table 1 - Summary of Estimated Mineral Resources1 RESOURCES (tonnage in metric tonnes and grades in grams/tonne) RESOURCES (ounces Au) Measured (t) g/t Indicated (t) g/t Measured + Indicated (t) g/t Inferred (t) g/t Measured + Indicated Inferred Southern Brazil Paciência Santa Isabel(2) Other (3) (4) Other(5) (6) Total Caeté Project Pilar(7) Roça Grande(7) Other(8) (4) Other(9) (6) Total Turmalina Faina and Pontal(10) Ore Body A (11) Ore Body B(11) Ore Body C(11) Total Total Southern Brazil Northern Brazil Gurupi Cipoeiro(12) - - Chega Tudo(12) - - Total Northern Brazil - - TOTAL IN SITU RESOURCES 8 Table 2 - Summary of Estimated Mineral Reserves1 Proven (t) g/t Probable (t) g/t Proven + Probable (t) g/t Ounces Au Southern Brazil Paciência Santa Isabel(2) Caeté Project Pilar(7) Roça Grande(7) Total Turmalina Ore Body A(11) Ore Body B(11) Ore Body C(11) Total Total Southern Brazil Northern Brazil Gurupi Project Cipoeiro(12) - - Chega Tudo(12) - - Total Northern Brazil - - TOTAL Notes Mineral Resources listed include mineral reserves.Some columns and rows may not total due to rounding. Estimated resources and reserves are lower than indicated, as such figures do not take into account 2011 production. TechnoMine NI 43-101 Feasibility Study Technical Report on the Paciência Gold Project Santa Isabel Mine filed on SEDAR on August 9, 2007. Rio de Peixe, Bahú, and Marzagão. TechnoMine NI 43-101 Technical Report on the Quadrilátero Gold Project filed on SEDAR on December 23, 2004. Palmital, Ouro Fino, Quati, BIF Norte, and Bocaina. TechnoMine NI 43-101 Multi-Target Resource Estimate Technical Report filed on SEDAR on June 21, 2011. TechnoMine NI 43-101 Amended Feasibility Study Technical Report on the Caeté Gold Project filed on SEDAR on March 21, 2011. Juca Vieira and Morro do Adão. Boa Vista, Fernandes, Camará I, Camará II, and Serra Paraíso. TechnoMine NI 43-101 Technical Report on the Turmalina Gold Project filed on SEDAR on December 16, 2004. TechnoMine NI 43-101 Feasibility Study Technical Report on the Turmalina Phase I Expansion Project filed on SEDAR on September 11, 2008. TechnoMine NI 43-101 Feasibility Study Technical Report on the Gurupi Project filed on SEDAR on January 31, 2011. FINANCIAL REVIEW During the quarter ended June 30, 2011, the market price of gold (London PM Fix) traded in a range from $1,418 to $1,553 and averaged $1,504.This was approximately 26% higher than the average price for the three months ended June 30, 2010.Gold prices were highly volatile during the quarter ended June 30, 2011 and have continued to be influenced by interest rates, uncertainty in the credit and financial markets, political unrest, investment and physical demand and inflation expectations. 9 As previously stated, the Company reports its financial statements in US$, however a significant portion of the Company’s expenses are incurred in either Cdn.$ or R$.The average rates of exchange for the Cdn.$ per US$1.00 for the quarters ended June 30, 2011 and 2010 were 0.97 and 1.03 respectively.The average rates of exchange for the R$ per US$1.00 for the quarters ended June 30, 2011 and 2010 were 1.59 and 1.79 respectively.While the Company’s costs were negatively impacted during the quarter as a result of the strong R$ relative to the US$, the Company’s treasury management program resulted in a significant foreign exchange gain to offset the increase in cash operating costs. All things being equal, a 10% change in the average market price of gold during the quarter ended June 30, 2011 would have changed the Company’s income after income taxes by approximately $4.0 million.Likewise, a 10% change in the average R$ exchange rate during the quarter ended June 30, 2011 would have changed operating income by approximately $13.5 million. Summary of Quarterly Results The following chart summarizes the Company’s quarterly results of operations for the previous eight quarters: Quarter Ended1 (unaudited) 30-Jun 31-Mar 31-Dec 30-Sep 30-Jun 31-Mar 31-Dec 30-Sep ($ in 000s, except per share amounts) Net sales $ Net income (loss) Basic income (loss) per share ) ) ) Diluted income (loss) per share ) ) ) 1. Information for 2009 is presented in accordance with Canadian GAAP and was not required to be restated to IFRS. Net sales over the periods shown above generally trended higher due to both an increase in ounces of gold sold and an increase in the average realized gold price. Summary of Key Operating Results Quarter Ended Six Months Ended June 30 June 30 (unaudited) ($ in 000s, except per share amounts) Gold sales $ Ounces sold Average sales price ($ per ounce) Gross profit Net income (loss) ) Basic income (loss) per share ) Diluted income (loss) per share ) Weighted avg. # of shares outstanding - basic Weighted avg. # of shares outstanding - diluted Quarter ended June 30, 2011 compared to June 30, 2010 Sales in the quarter ended June 30, 2011 increased $23.7 million or 64% from the quarter ended June 30, 2010, primarily due to an increase in the ounces of gold sold and an increase in the average realized gold price.The number of ounces of gold sold increased 31% to 40,184 ounces in the quarter ended June 30, 2011 compared to 30,646 ounces in the quarter ended June 30, 2010, largely due to the additional production from the Caeté operation, which commenced in the third quarter of 2010.The average realized gold price increased to $1,507 per ounce from $1,203 per ounce in the same quarter last year. 10 Gross profit for the quarter ended June 30, 2011 increased to $12.8 million from $2.1 million for the quarter ended June 30, 2010 primarily due to the increase in gold sales.The Company recognized a net profit of $15.6 million and a net loss of $14.2 million for the quarters ended June 30, 2011 and 2010, respectively. Review of Certain Operating Expenses and Other Income and Expenses Quarter Ended Six Months Ended June 30 June 30 (unaudited) ($ in 000s) Stock based compensation $ ) $ $ ) $ Administration Derivative (gain) loss ) ) ) Conversion option embedded in convertible debt (gain) loss ) ) ) Foreign exchange (gain) loss ) ) Interest expense Interest income ) Stock based compensation expense varies depending upon fluctuations in Jaguar’s share price as well as the timing of the vesting of Jaguar’s stock options, deferred share units, restricted share units, and share appreciation rights. The stock based compensation expense (recovery) for the quarter ended June 30, 2011 includes ($143,000) for deferred share units, $74,000 for restricted share units, ($296,000) for share appreciation rights and $Nil for stock options. Administrative costs increased from $4.8 million during the quarter ended June 30, 2010 to $5.4 million during the quarter ended June 30, 2011.Administration costs include legal and accounting costs, costs to maintain offices and personnel, and costs associated with being a publicly-traded company.Given the Company’s development stage, administration costs are on par with other South American gold producers on a unit of production basis and are viewed by management as appropriate to achieve the Company’s growth targets. The Company recognized an unrealized gain of $29,000 for the quarter ended June 30, 2011 versus an unrealized loss of $473,000 for the quarter ended June 30, 2010 on forward foreign exchange contracts used to manage currency exposure on the R$.The Company also recognized a realized gain of $315,000 for the quarter ended June 30, 2011 versus a realized gain of $534,000 for the quarter ended June 30, 2010 on forward foreign exchange contracts.(See Risk Management Policies - Hedging). The conversion option component embedded in the 4.5% convertible notes and the 5.5% convertible notes is treated as a derivative liability and carried at fair value using the Crank-Nicolson valuation model. The valuation model requires inputs, such as the Jaguar common share price, volatility and credit spread. The change in fair value is a non-cash item which is recorded in the Statement of Operations and Comprehensive Income.During the quarter ended June 30, 2011 a gain of $9.2 million was recognized primarily due to a decrease in the common share price offset by an increase in the volatility and credit spread.During the quarter ended June 30, 2010, a loss of $7.7 million was recognized primarily due to an increase in the volatility and credit spread. A foreign exchange gain of $6.5 million was recognized during the quarter ended June 30, 2011 versus a loss of $1.0 million during the quarter ended June 30, 2010 primarily due to volatility of the R$ and Cdn.$.During the quarter ended June 30, 2011, foreign exchange gains were incurred primarily due to cash on hand held in Brazil and Canada and prepaid taxes recoverable from the Brazilian tax authorities. The foreign exchange gains were offset by foreign exchange losses on reclamation provisions, future tax liabilities and deferred compensation liabilities. The foreign exchange gains and losses are due to changes in the R$ and Cdn.$ versus the US$. Interest expense increased from $4.3 million during the quarter ended June 30, 2010 to $7.1 million during the quarter ended June 30, 2011.Included in interest expense for the three months ended June 30, 2011 is $3.2 million of non-cash interest expense relating to the amortization of the discounts on the convertible notes (three months ended June 30, 2010 - $2.0 million).During February 2011, the Company issued $103.5 million of 5.5% unsecured convertible notes which bear interest at a rate of 5.5% per annum, payable semi-annually in arrears on March 31 and September 30 of each year, beginning on September 30, 2011 and maturing on March 31, 2016. (See Cash Flow Highlights). 11 Interest income increased from $1.1 million during the quarter ended June 30, 2010 to $2.9 million during the quarter ended June 30, 2011.Interest income was earned on deposits held in banks in Canada, the U.S. and Brazil. FINANCIAL CONDITION, CASH FLOW, LIQUIDITY AND CAPITAL RESOURCES Cash Flow Highlights ($ in 000s) Quarter Ended Six Months Ended June 30 June 30 Operating activities $ Financing activities ) ) Investing activities ) Effect of foreign exchange on non-U.S. dollar denominated cash and cash equivalents ) ) Increase (decrease) in cash for the period ) ) ) Beginning cash balance Ending cash balance1 $ 1Cash balance excludes $908,000 of restricted cash on June 30, 2011 and December 31, 2010. As at June 30, 2011 and December 31, 2010, the Company had cash and cash equivalents of $125.4 million and $39.2 million, respectively. Cash flow from operating activities generated $21.7 million of cash during the quarter ended June 30, 2011 versus $2.0 million generated during the quarter ended June 30, 2010. Cash flow from operating activities generated $41.1 million of cash during the six months ended June 30, 2010 versus $13.4 million generated during the six months ended June 30, 2010. Cash flow from financing activities consumed $8.4 million of cash during the quarter ended June 30, 2011 and $319,000 during the quarter ended June 30, 2010.During the six months ended June 30, 2011 financing activities generated $86.7 million primarily as a result of the issuance of $103.5 million of 5.50% senior convertible notes during February 2011. Investing activities consumed $26.0 million of cash during the quarter ended June 30, 2011 ($46.2 million for the six months ended June 30, 2011) versus $36.5 million for the three months ended June 30, 2010 ($79.3 million for the six months ended June 30, 2010).The funds were primarily used for underground development. The effect of foreign exchange on non-US$ denominated cash and cash equivalents was a $2.6 million gain during the quarter ended June 30, 2011 ($4.6 million for the six months ended June 30, 2011) compared to a $1.6 million loss during the quarter ended June 30, 2010 ($601,000 for the six months ended June 30, 2010).This reflects the changes of the R$ and Cdn.$ versus the US$ during the respective periods. 12 Cash Requirements - 2011 Capital Spending Program ($ in 000s) Quarter Ended June 30 Six Months Ended June 30 2011 Remainder of 2011 Estimate for Turmalina $ Paciência Caeté Gurupi Other Spending Total capital spending $ The Company believes that its cash held in accounts, cash flow generated by operations, debt, and other identified sources of capital is sufficient to finance its operations and expansions to execute on its plan. Total Capital Spending during the Period ($ in 000s) Quarter Ended June 30 Six Months Ended June 30 Capital spending - excluding exploration $ $ Capital spending - exploration Total capital spending $ $ Amount paid in cash Amount financed - - Total capital spending $ $ The Company has identified the following primary uses of capital during 2011: (a) Gurupi exploration and pre-development; (b) sustaining capital to maintain existing operations; and (c) exploration at brownfield properties in the Iron Quadrangle. 13 Commitments The Company’s commitments as at June 30, 2011 are summarized as follows ($ in 000s): Commitments Less than 1 year 1 - 3 years 3 - 5 years More than 5 years Total Financial Liabilities Notes payable Principal $ $ $ $
